DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 29-32 directed to an invention non-elected without traverse.  Accordingly, claims 29-32 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 29-32 are cancelled. 
End Examiner’s Amendment.
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of an optical control layer on the color control layer and including a metal layer having an absorption coefficient of 3 or more and 3.5 or less in a wavelength range of 530 nm to 570 nm and a first 
The closely related prior art, Lee et al. (US 20170343853) discloses (Figs. 1-12) a display device, comprising: a display layer (10) to provide a first color light (sections 0118, 0183); a color control layer (330, 331) on the display layer and including a transmission filter (330B) for transmitting the first color light and a color conversion filter (330R, 330G) for converting the first color light to another color light; and an optical control layer (320) on the color control layer and including a metal layer (320a1, 320b) and a first inorganic sub-layer (320a2).
However, the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of an optical control layer on the color control layer and including a metal layer having an absorption coefficient of 3 or more and 3.5 or less in a wavelength range of 530 nm to 570 nm and a first inorganic sub-layer having an absorption coefficient of 0.3 or more and 1 or less in a wavelength range of 530 nm to 570 nm. Claim 1 is therefore allowed, as are dependent claims 2-24. The prior art does not disclose or suggest the display device of claim 25, in particular the limitations of an optical control layer including a metal layer having an absorption coefficient of 3 or more and 3.5 or less in a wavelength range of 530 nm to 570 nm and an inorganic layer containing a first inorganic sub-layer having an absorption coefficient of 0.3 or more and 1 or less in the wavelength range of 530 nm to 570 nm, on the color control . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/CHARLES S CHANG/Primary Examiner, Art Unit 2871